Case 3:18-CV-00966-I\/|.]R-DGW Dooument 92-1 Filed 10/23/18 Page 1 of 3 Page |D #690

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

 

CATHERINE ALEXANDER,
Plaz'mz'j?”,
vs.
TAKE-TWO lNTERACTlVE SOFTWARE, Case No. 3118-cv-00966
INC.; ZK GAMES, INC.; ZK SPORTS lNC.;
WORLD WRESTLING ENTERTAINMENT,
INC.; VlSUAL CONCEPTS

ENTERTAINMENT; YUKE’S CO., LTD.;
YUKES LA INC.,

Defena’ants.

\_/\_/\/V\/\/\/\/V\_/\_/\_/\/\/V\-,p/

 

DECLARATION OF EDWARD M. KIANG

l, Edward l\/[. Kiang, do hereby declare and state as follows:

l. l arn over eighteen (18) years of age. l have personal knowledge of the matters
set forth herein and am competent to testify thereto

2. l am employed as the Vice President of lnteractive l\/ledia Licensing at World
Wrestling Entertainment, Inc. (“WWE”). l have been employed as WWE’s Vice President of
Interactive l\/[edia Licensing since approximately June 2013,

3. l submit this declaration in support of WWE’s motion to dismiss this lawsuit for
lack of personal jurisdiction over WWE.

4. l understand that this lawsuit concerns the depiction of Randy Orton in WWE
2K16, WWE 2K17, and WWE 2K18 (the “Video Games”).

5. WWE is incorporated under the laws of the State of Delaware and has its

principal place of business in Stamford, Connecticut.

Case 3:18-cV-00966-I\/|.]R-DGW Document 92-1 Filed 10/23/18 Page 2 of 3 Page |D #691

6. WWE has no role in the distribution or sale of the Video Games through retail
outlets.

7. WWE has purchased limited quantities of the Video Games at wholesale and
offered them for re-sale through WWE’s website.

8. WWE does not specifically target its website toward lllinois or any other state in
the United States.

9. WWE’s contacts with lllinois arc predominately limited to (i) the promotion of a
handful ol"WWE live events held in lllinois each year 4 specifically, W\VE promoted l3 shows
in lllinois in 20l6, 14 shows in 2017, and ll shows in ZOlS; (ii) the availability of WWE
programming both through television and the WWE Network, to the same extent that such
programming is available throughout the entire United States; and (iii) the accessibility of
WWE’s website, www.wwe.com, to the same extent that the website is accessible throughout the

entire United States.

lO. Prior to the filing ol" this lawsuit, l was not aware that Randy Orton was tattooed
by Plaintiff.

ll. Prior to the filing of this lawsuit, l was not aware that Plaintiff allegedly lives in
lllinois.

l2. During my tenure as WWE’s Vice President oi`lnteractive l\/ledia Licensing, the

WWE consumer products group, including, in particular, the interactive licensing team that is

responsible for the Video Games, was not informed that Randy ()rton was tattooed by Plaintiff.
lB. During my tenure as WWE’s Vice President of lnteractive l\/ledia Licensing, the

WWE consumer products group, including, in particular, the interactive licensing team that is

responsible for the Video Games, was not informed that Plaintiff allegedly lives in lllinois.

Case 3:18-cV-00966-I\/|.]R-DGW Document 92-1 Filed 10/23/18 Page 3 of 3 Page |D #692

l declare under penalty of perjury that the foregoing is true and correct.

//a@ /

E<{wardM Kié:g 761

DATED this 5 th day Or Juiy, 2018

